Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
2.	This application is a continuation of U.S. patent application Ser. No. 15/718,813 (now abandoned), filed Sep. 28, 2017, which is a continuation of U.S. patent application Ser. No. 15/258,109, filed Sep. 7, 2016, which is a division of U.S. patent application Ser. No. 12/206,542, filed Sep. 8, 2008 (now U.S. Pat. No. 9,445,110), which claims the benefit of priority to U.S. Provisional Application No. 60/976,381, filed Sep. 28, 2007. The entire disclosure of each of the foregoing applications is incorporated by reference.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 02/10/2022. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:   
The limitation “a level-greater-than-zero frame” used in claim 1 is unclear and vague.
The limitation “a rate factor” used in claim 1 is unclear what the rate factor is referred to.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows: 
1. 	Determining the scope and contents of the prior art.2. 	Ascertaining the differences between the prior art and the claims at issue.3. 	Resolving the level of ordinary skill in the pertinent art.4. 	Considering objective evidence present in the application indicating
obviousness or nonobviousness.

7.	Claim 1 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Lin (US2008/0063052A1) (hereinafter Lin) in view of Burns et al. (US6741747B1) (hereinafter Burns) (cited by IDS).
	Regarding claim 1, Lin disclose a method for rate control (e.g. see abstract: Fig. 2; paragraphs 0012, 0013), comprising: 
	initializing values for a set of coding parameters and a rate factor, wherein the set of coding parameters comprises a quantization parameter (e.g. see Fig. 2 (Initialize QP 215); paragraphs 0020, 0031-0032: initializing QP parameters and factors contributing to GOP; paragraphs 0024, 0025: the sum of absolute difference); 
	determining a bit target, a number of bits used, and a coding parameter modifier (e.g. see abstract, paragraphs 0006, 0020, 0030: calculating a difference in adaptive quantizer responsive to the assigned bits from the previous number of bits; Fig. 2, paragraphs 0041, 0043, 0047, equations 2-10: calculating target bit, a number of bits used or bit budget, and coding parameter (QP)); 	
	determining the rate factor with the bit target (e.g. see paragraphs 0020, 0032: factors contribution; paragraphs 0029, 0030: target bits; Fig. 2, paragraphs 0042-0047: calculating target bits; paragraphs 0024, 0025: the sum of absolute difference); 
	determining a slice type (e.g. see paragraphs 0022, 0023, 0045: a slice and slice type such as I-coded picture; also see claims 2, 8: at least one item is selected from the group consisting of a picture, a slice, and a macroblock; paragraphs 0024, 0025, 0030: type of GOP, picture or slice such as I, P, B);
	selecting the determined slice type (e.g. see paragraphs 0022, 0023, 0045: a slice and slice type such as I-coded picture; also see claims 2, 8: at least one item is selected from the group consisting of a picture, a slice, and a macroblock; paragraphs 0024, 0025, 0030: type of GOP, picture or slice such as I, P, B).
	Lin does not explicitly disclose determining a slice type comprising a level-greater-than-zero frame, a predicted coded frame at level zero, an intra coded frame at level zero, and a periodic intra coded frame at level zero.
	However, Burns discloses determining a slice type comprising a level-greater-than-zero frame (e.g. see Fig. 3 (102): the lowest Q1 has the lowest frame level; column 4 lines 19-67; Fig. 5 (210, 220), column 6 lines 45 to column 7 lines 13), a predicted coded frame at level zero, an intra coded frame at level zero, and a periodic intra coded frame at level zero (e.g. see Fig. 3 (104-108): the next Q2-Q3 have different frame levels; column 3 lines 16-25, column 10 lines 51-54; column 4 lines 19-67; Fig. 5 (230, 220), column 6 lines 45 to column 7 lines 13; Fig. 8).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by Lin to add the teachings of Burns as above, in order to produce an output data unit in accordance with a desired data quantity of the output data unit so as to produce efficient image quality (see column 1 lines 55-60: Burns).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486